Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 1 of 18 PAGEID #: 4

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

TIMOTHY GALES JUDGE:
PLAINTIFF
CASE NUMBER:
VS. =
2*21¢V398

(1), THOMAS P.CHARLES _ (official and personal capacity) |... dge Watson +
1970 WEST BROAD STREET meee
COLUMBUS OHIO 43223 JURY Demand endorsed hereon

tis gamed ene?
ve

AND MACISTIAVE GURUS oe -
(2). JOHN BORN (official and personal capacity0
1970 WEST BROAD STREET
COLUMBUS OHIO 43223

AND

(3). PAUL PRIDE (official and personal capacity)
1970 WEST BROAD STREET
COLUMBUS OHIO 43223

AND
(4). FRATERNAL ORDER OF POLICE LLC
222 TOWN STREET
COLUMBUS OHIO 43215

AND

(6). DOUGLAS BEHRINGER ( official and personal capacity)
222 TOWN STREET ~
COLUMBUS OHIO 43215

AND
(7).GWENDOLYN CALLENDER (official and personal capacity)
222 TOWN STREET
COLUMBUS OHIO 43215
Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 2 of 18 PAGEID #: 5

AND
(8) CATHY BROCKMAN (official and personal capacity)
222 TOWN STREET
COLUMBUS OHIO 43215
AND
(9). DAVID STANTON (official and personal capacity)
7321 NEW LAGRANGE RD.
LOUISVILLE KENTUCKY 40222
AND
OFFICE OF COLLECTIVE BARGAINING, ET AL,
1602 BROAD STREET
COLUMBUS, OHIO 43223
AND
(10). CULLEN JACKSON (official and personal capacity)
1602 BROAD STREET
COLUMBUS, OHIO 43223
AND
(11). JAMES HOGAN (official and personal capacity)
1970 WEST BROAD STREET
COLUMBUS, OHIO 43223
Defendants

 

Now comes Timothy Gales and for his several causes of actions states as
follows:

US 42 1983 ACTION AGAINST ALL DEFENDANTS
14TH AMENDMENT VIOLATIONS, FOURTH AMENDMENT
VIOLATIONS, FIRST AMENDMENT VIOLATIONS, RETALIATION
VIOLATIONS AGAINST ALL DEFENDANTS. THE PLAINTIFF
REQUEST THAT EACH DEFENDANT BE SUED IN HIS/HER OFFICIAL
AND PERSONAL CAPACITY.

THE PLAINTIFF FURTHER ASK THE COURT TO SET ASIDE IN THIS
US 42 1983 ACTION, ANY IMMUNITY FOR JOHN BORN, PAUL
THOMAS P. CHARLES, PRIDE, JAMES HOGAN, AND, DAVID
STANTON, AS THEIR ACTS WERE DELIBERATE AND
Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 3 of 18 PAGEID #: 6

INTENTIONAL, AND EACH KNEW THAT THEIR ACTION WOULD
CAUSE SERIOUS HARM TO THE PLAINTIFF TIMOTHY GALES
LIVELIHOOD, HEALTH AND WELL BEING

 

I, HISTORICAL BACKGROUND

1. It’s important for the court to know the historical history of this case before
the court, to further understand how and why this 1983 action is being
pursued in this federal district court today by the plaintiff Timothy Gales.

2. The issues the plaintiff Timothy Gales has incurred while employed at the
Ohio Department of Public Safety, is the direct result of the appointment of
Thomas P. Charles as Director of Public Safety. Thomas Charles very
familiar with the Public Safety, as he began his career with the Ohio State
Patrol, a division of Public Safety, where rose to the rank of lieutenant
trooper for the Ohio State Patrol. On or about January 11, 2011. and while
serving as director. Thomas Charles began targeting blacks who held
management positions. The plaintiff, Timothy Gales was one of those
managers after several white manages complained that the plaintiff should
not hold a position of assistant agent in charge. Therefore, with malice
Thomas Charles denoted the only black male assistant agent in charge back
to an agent. The plaintiff filed EEOC complaints on Thomas P. Charles, as
well as a complaint to the then Gov, John Kasich.

Thomas Charles was furious that the Plaintiff would submit a letter to the
Governor which outlined his racist and discriminatory behavior towards
black employees. As a result of the plaintiff complaints. Thomas Charles,
used his influence at the Ohio State Patrol, by, having his hand picked OSP
superintendent John Born, open a farce investigation on me, with several
troopers. They started by traveling to Cleveland and harassing my family, to
include my then 83 year old mother. The investigator, with malice took false
information to the grand jury and lied then falsely had me indicted for theft of
a personal associate money, something that never occurred. Thomas Charles
took this action to attempt to take away my ability to be a peace officer in the
state of Ohio. However, a jury found me not guilty Feb. 7, 2014. Thomas
Charles was furious. He made statements to all agents that under no
circumstances would the plaintiff ever return as an agent to public safety
Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 4 of 18 PAGEID #: 7

3. On November 24, 2014 an Arbitrator, namely, E. William Lewis gave me
back my job, and stated in his award, that was no way to treat a 28 year
employee and instructed the state to return the plaintiff back to work
immediately. However, Thomas P. Charles is no longer director and was
asked to step down. However, as luck would have it, John Kasich appointed
John Born as the new director, Thomas Charles hand picked successor. Who
Charles knew would carry out his wishes to stop the plaintiff from
employment with DPS.

4. Therefore, upset with the arbitrator decision to return the plaintiff back to
his employment. The department filed an appeal on the arbitration award.
Something that had never been done in 35 years. The appeal was filed
February 2015 in an attempt to vacate.

5. on May 28, 2016, Honorable Common Pleas Judge Kim Cocroft issued her
decision and journalized same. Rebuking all claims made by John Born and
the state attorney. Judge Cockroft further ordered the payment of interest on
all money due to the Plaintiff, and that plaintiff be made whole. This
triggered anger with John Born who had to relay the uncomfortable message
back to his pal Thomas Charles, However, John Born would not be out done
by the common pleas court.

6. June 2016, John Born Director would further harass the plaintiff by filing
yet another appeal with the 10% district court of appeals in an attempt to over
turn the lower court ruling. Thomas Charles, John Born, and Paul Pride just
furious at being unable to stop the plaintiff return.

7. Mean while, during the appeal process. The plaintiff filed lawsuts in
Federal Court and in the court of claims against Thomas P. Charles, John
Born, and Paul Pride. The cases were dismissed. However, the plaintiff
actions infuriated the three so bad that they vowed to get even.

8. On April 14, 2017 the 10® district appeals court issued its decision in favor
of the lower court ruling and the plaintiff. John Born, furious again with the
court ruling and would not be out done, and would not let his mentor Thomas
Charles down. He immediately start developing a scheme to reverse the court
decisions.

9, John Born after learning from a newly hired employee at the defendants
agency, namely, Katy Lafferty, a former employee of Allied Universal where
the plaintiff had been employed as a supervisor for the security firm. John
Born with malace and without probable cause opened an investigation on
Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 5 of 18 PAGEID #: 8

Allied Universal Security on or about February 2, 2017. While the appeal
process was still under way. John Born had his investigator from DPS private
security division request all employees records who were hired between July
2016 and February 2017. The objective here was to have knowledge that
indeed the plaintiff work at the company. John Born was not interested in any
other employees or information just the plaintiff. John Born being armed with
this information then had his investigator run the plaintiff name through the
private security service system for a match, which clearly they received.

10. On May 15, 2017 the plaintiff was returned by John Born but with a more
sinister plan in mind. A plan that would over turn the court decisions and give
John Born, Paul Pride, and Thomas P. Charles the results they they sought.
However, this time, John Born, would not rely on any court making a
decision to correct what he believed was wrong. John Born would handle the
dispute himself., and obtain the results he sought Through the use of the Ohio
State Patrol, and, Paul Pride J. Born, hand picked OSP Superintendent, who
would then assign fake investigations targeting the plamtiff. The OSP actors
sole duty is to write a fake reports, for John Born, and Paul Pride, reflective
of providing claims of dishonesty based on language in the defendants
policies so that John Born, the director of Public Safety could unlawfully
terminate a 33 year employee. And provide to former director Thomas P.
Charles his wishes to remove and unlawfully steal the plaintiff property
rights, (employment).

11. Judge Cocroft stated the plaintiff was entitled to be made whole in her
May 19, 2016 decision. Therefore, the plaintiff submitted request to be
placed into the position of assistant agent in charge August of 2017. This
promotional request was submitted based on the plaintiff being on the 2014
promotional list until his unlawful termination. The defendants, namely, John
Born, and, Paul Pride ignored the plaintiff request. Instead, began developing
a scheme to take the plaintiff employment away.

12. The plaintiff submitted to DPS (defendants) agency, memos requesting
that they pay court ordered interest as they had intentionally miscalculated
two half years of interest as a one time payment. The agency further hid
$100.000 of public employees retirement money to prevent from paying
interest on the money as required by the court. The defendants (State) have
not paid the required interest as of this date.
Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 6 of 18 PAGEID #: 9

13. On January 11, 2018, the defendants, namely John Born, and Paul pride
began an administrative investigation on the plaintiff so that they could begin
to dismantle the courts decision to reinstate the plaintiff and pay interest to
the plaintiff.

14. On March 20, 2018, the defendants, namely, John Born, and Paul Pride
with the approval of FOP and its representative Douglas Behringer ,
terminated the plaintiff from his 33 year employment based on false
allegations of dishonesty. Claiming that the plaintiff failed to submit financial
records as required to do in the plaintiff 2014 award issued by Arbitrator
William E. Lewis. Therefore the plaintiff was dishonest and should lose his
33 year career.

II. CountI CONSPIRACY/CORRUPTION AMONG ALL
DEFENDANTS

12. On or about February 2, 2017, John Born, director of public safety, Paul
Pride Superintendent of Public Safety, James Hogan, Labor Attorney for
Public Safety, began assembling actors on their behalf to undue courts
decisions. The defendants identified above knew that they would need help
from the fraternal order of police to carry out the scheme that John Born and
Paul Pride, were about to put together, after learning from the attorney
general, that most likely the appeal court decision would not be favorable to
them.

13. Therefore, John Born, Paul Pride, and James Hogan, recruited The
fraternal order of police representatives, namely, Cathy Brockman, director pf
the fraternal order of police, Ohio Labor Counsel, Gwen Callender, chief
legal counsel, for the fraternal order of police, Ohio Labor Counsel, and,
Douglas Behringer, Representative for the fraternal order of police, Ohio
labor counsel. The above actors were given their assigned acting orders to
carry out the scheme and wishes of John Born Paul Pride, and labor attorney
James Hogan, knowing that at the end of the unlawful termination an
arbitration would ensue from the original 2014 arbitration award.

14. The scheme began with fraternal order of police, namely, Douglas
Behringer, removing the plaintiff as a paying dues bargaining member of the
fraternal order of police. Then without authorization or input from the
plaintiff made the plaintiff a fair share payee to the union. Douglas Behringer
Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 7 of 18 PAGEID #: 10

and the fop removed the plaintiff as a member, so once Douglas Behringer
picks his buddy as an arbitrator, it would appear that the plaintiff was anti
union which then would allow for minimal representation.

15. On or about June of 2018, Douglas Behringer, made complicit statements
to Curtis Hundley, a fop union representative for the plaintiff. FOP
represenative Behringer, stated proudly, that, the defendants from the State of
Ohio, named herein. Allowed him to select the arbitrator for the plaintiff
upcoming case. The state defendants were well aware of Douglas Behringer
dislike for the plaintiff, and likewise the plaintiff of him. Behringer bragged
that he had picked his long time buddy who would take care of Mr. Gales the
“Plaintiff”. Douglas Behringer further that his buddy is a staunch ally of fop
and if Gales the “plaintiff say anything bad about the union. The arbitrator,
namely, David Stanton would not take kindly to the plaintiff words, and
would act swiftly to get rid of the plaintiff for the union.

16. On August 26, 2018, the plaintiff T. Gales, and Curtis Hundley, union
representative met with Douglas Behringer, at the defendants (FOP) union
office located at 222 Town Street Columbus, Ohio, in preparation of the
September 10, 2018 staged arbitration. The plaintiff advised Douglas
Behringer, that under no circumstances was the impending arbitration legal.
The plaintiff further advised Douglas Behringer, that, this dispute related to
offset was not based on an arbitration award it was based on a court decision
and should their be issues related to the award, then the Franklin County
Court of common pleas should be notified for clarification. I should not have
been fired for an alleged non compliance of an award issued by E. William
Lewis.

16. The plaintiff advised FOP representative Douglas Behringer, that, E,
William Lewis is the correct arbitrator to hear and listen to evidence as it
relates to the language in his 2014 arbitration award, The plaintiff further
advised, FOP Douglas Behringer, that David Stanton have no authority to
hear an arbitration for related to a past award for which David Stanton was
not involved. However to be complicit with John Born, Paul Pride, and,
James Hogan Douglas Behringer claimed that the arbitration is based on new
issues. Douglas Behringer further claimed that the plaintiff request to have E.
William Lewis hear the dispute, could not be honored due to E. William
Lewis retiring from hearing arbitrations. Douglas Behring knew E. William
Lewis had not retired, however to complicit with John Born, Paul Pride,
Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 8 of 18 PAGEID #: 11

James Hogan and others. Douglas Behringer refused to select E. William
Lewis to review the dispute. Instead he selected his good friend David
Stanton who he claimed would give the union the results they sought.
Termination of the plaintiff which would then satisfy his acting part for the
defendants (State)

17. On September 10, 2018. The plaintiff, Timothy Gales, was subjected to
report to a fraudulent fixed arbitration, by the Ohio Department of Public
Safety, and its director, John Born, and, Ohio State Highway Patrol,
superintendent Paul Pride, and his troopers assigned to the case, along with
James Hogan, Labor attorney for Ohio Public Safety. In addition, the co-
conspirators were also involved with the staged arbitration, namely, Cathy
Brockman, Director, for the Ohio Fraternal Order of Police Ohio Labor
Counsel, Gwen Callender, chief legal for the Ohio Fraternal Order of Police,
Douglas Behringer, representative, for the Ohio Fraternal Order of Police,
along with Cullen Jackson a member of the Office of Collective Bargaining,
each played a role in the collusion and conspiracy, to unlawfully take the
employment rights away from the plaintiff, by use of a staged and unlawful
arbitration, and by use of a rogue arbitrator, and good friend of Douglas
Behringer. Namely, David Stanton, labor attorney.

18. On September, 18, 2018, David Stanton presided over the plaintiff
dispute with the defendants involved named herein, while entertaning the
dispute from a contract between the fraternal order of police. And the office
of collective bargaining that had expired on July 1, 2015. Which
demonstrates the staged arbitration and conspiracy and collusion among the
actors, to assist the defendants (State) to harm the plaintiff.

In arbitrator David Stanton opening statement. Arbitrator David Stanton
acknowledged to the plaintiff and others while seated at the arbitration table
located at 1602 West Broad Street at the Office of Collective Bargaining, He
admitted that he should not be hearing the case in dispute, and that it should
be E. William Lewis hearing the case. However, to be complicit and conspire
with the above defendants and actors. Arbitrator David Stanton presided over
an arbitration award for which he had no involvement with. In addition,
Arbitrator David Stanton, further stated to the plaintiff and others attending
the staged arbitration. That upon completion of the arbitration, he would be
Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 9 of 18 PAGEID #: 12

destroying all documents and anything related to the arbitration as soon as he
get paid.

19. On September 10, 2018, Arbitrator David Stanton, with malice refused to
record the proceeding or write down any testimony from the state of Ohio
Witnesses. Arbitrator David Stanton had writing tablet and each witness who
testified he was doodling on his tablet not writing down and anything. His
entire pen-menship was doodling in large circular motion with no readable
substance to refresh his memory from any conversations of the

state .witnesses. Arbitrator Stanton failed to write any testimony so that he
could conspire and be complicit with the wishes of the state defendants.

20. Arbitrator David Stanton, continued his complicit behavior by removing
the plaintiff from the arbitration room on two occasions while allowing non
parties to stay in the room and hear whatever scheme of deceit being planned
for the plaintiff, to include James Hogan, labor attorney, and Sam Sheppard
an intern with the Ohio State Patrol, who was used as a stenographer
recording all testimony for the the defendants (State). The plaintiff was
removed for no other reason than for the defendants to pian how to
unlawfully steal the plaintiff employment with the use of a rogue arbitrator.
21. On or about October 25, 2018, Douglas Behringer, Fraternal Order of
Police representative, contacted the plaintiff via his cell phone. Douglas
Behringer, asked the plaintiff if he would reconsider the offer extended by the
defendants (State) through their attorney, James Hogan if the plaintiff would
consider retirement with full back pay of all lost wages from March 18, 2018
until September 10, 2018, and any interest owed. The request from Douglas
Behringer seemed very strange, at a time the arbitrator should have been
reviewing briefs and planning a decision. The Plaintiff refused the State
extended offer and advised Behringer that the plaintiff wanted to return to
work. Douglas Behringer, advised the plaintiff that his good friend, the
arbitrator David Stanton would not like the answer I gave. However, he
would inform the arbitrator of my decision. This would be a clear violation of
the arbitrator being neutral while engaging his good friend Douglas
Behringer to push the plaintiff to retirement so that he could avoid writing a
bogus and falsified malicious award. The acts by Douglas Behringer and
Dave Stanton, arbitrator, clearly demonstrates their intent to conspire and
work in collusion with the state defendants named herein.
Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 10 of 18 PAGEID #: 13

22. On or about December 17, 2018. Douglas Behringer contacted the
plaintiff and advised the plaintiff that David Stanton had requested an
extension to answer the arbitration, which was due by December 10, after
briefs were submitted to David Stanton the arbitrator. The arbitrator cited
help reasons with both he and his wife getting knee surgery at the same time
as to why he would have a late award. However, the plaintiff find his excuse
hard to believe. What the arbitrator, the fop, and the state really did was
prolong the award for up to 90 days, knowing its negative outcome from the
arbitrator would be detrimental to the plaintiff. Therefore, by using up 90
days to answer the award. The arbitrator became complicit with Douglas
Behringer, the fop, and the State defendants to block the plaintiff from
pursuing timely any of his administrative remedies once the fraudulent
award was delivered by the rogue arbitrator David Stanton. This request for
an extension by David Stanton eas to further engage himself into the
complicit, and conspired acts with defendants fop, and detendants(State of
Ohio), to use his position as arbitrator to deprive the plaintiff of his
employment rights based on his status to issue adverse actions to the plaintiff.
23. On or about January 25, 2019, Arbitrator David Stanton issued to the
plaintiff Timothy Gales his industrial justice award, by denying to reinstate
the plaintiff back to his position as an enforcement agent for defendant
agency. Instead, Arbitrator, David Stanton wrote a totally bias, one sided,
fraudulent award to the favor of the defendants.

Dave Stanton who the plaintiff have identified as “ROGUE”, locked arms in
solidarity with seven other “WHITE”, males and two “WHITE”, females in
an act of strength and to show white solidarity, and that, a black man
employment did not matter, regardless of the plaintiff spending over 33 years
of his life as a state employee, and who committed no acts which would
allow the actors to unlawfully take the plaintiff employment.

24. Arbitrator David Stanton, issued his award with several made up
falsehood. In his award David Stanton with malice, intentionally reduced the
plaintiff from having 33.5 years of employment down to the plaintiff just
having 21 years of State employment Tenure. This reduction in years could
have only occurred through discussion with each of the above actors. The
arbitrator was fully aware of the plaintiff time and tenure, he was told by the
plaintiff on September 10, 2018, that the plaintiff began his employment
with the state of Ohio August of 1985. However, to be complicit with the
Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 11 of 18 PAGEID #: 14

state he didn’t want it to appear that he had just removed from employment a
33 year employee who had met his tenure date to retirement. However, to
conspire and be complicit as a group. David Stanton committed the
unthinkable. He engaged in act of racism, retaliation, and favoritism, while
locking arms in solidarity with other white males with racist and supremacy
views, namely Thomas P. Charles whom the plaintiff identified early as a
racist, John Born, Paul Pride, Douglas Behringer, and James Hogan. Each of
the named defendants exhibit racist and discriminatory views against those of
color to include the plaintiff. David Stanton deprived the plaintiff of his
employment soley to satisfy his good friend Douglas Behringer the fop, and
the State defendants named herein. As a result of Dave Stanton biased award
for which he had no authority to issue. He deprived the plaintiff of his
employment rights without legally having the authority to do so from an
expired union contract agreement which had expired on July 1, 2015. some
three half years later from when the original award was issued. November 24,
2014.A s a result the plaintiff lost his retirement of 33 years due to the
egregious behavior of the arbitrator and the defendants named herein.

26. On or about April 3, 2019, after receiving the unlawful fraudulent
arbitration award. The Plaintiff Gales, asked Cathy Brockman to review and
appeal for the plaintiff the award that was conjured up between, the fop and
the state of Ohio, and signed off on by David Stanton. The arbitrator. The
plaintiff pointed out in a 53 page memo to Cathy Brockman, the fraud, the
collusion and conspiracy among all actors to include, FOP representative
Douglas Behringer. In addition, the plaintiff pointed out to Cathy Brockman,
the disrespect that Douglas Behringer had for the plaintiff. Cathy Brock was
advised by the plaintiff, that Douglas Behringer accused the plaintiff of being
a black racist. And as a result of his unfounded belief, he advised the
plaintiff that he does not like black racist. Until this day the plaintiff have no
clue how Douglas Behringer could make such a statement of the plaintiff
who has only stood up for what was right. However, Douglas Behringer
advised the plaintiff that, the plaintiff had no right to call Thomas P. Charles a
racist. Nor should the plaintiff have filed complaints on Thomas P. Charles
for his racist behavior towards the plaintiff. The information Douglas
Behringer obtained had to have come from those he is assisting in violating
my rights. However, Cathy Brockman, refused to initiate an appeal on the
plaintiff behalf. In her response letter back to the Plaintiff. She claimed she
Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 12 of 18 PAGEID #: 15

had spoken with Gwen Callender, her chief legal, who made the decision,
that they could not over turn an arbitrator decision. At this point left the
plaintiff to defend the action on his own against all defendants named herein.
The sole reason Cathy Brockman would not file the appeal, was due to the
heavy and egregious involvement of the fop to be complicit with arbitrator
and the state defendants to harm and caused the plaintiff to permanently lose
his 33 year career while conspiring with Thomas P. Charles, John Born, Paul
Pride, James Hogan, and the arbitrator, namely, David Stanton, who without
reservation used his office as arbitrator to assist his good friends the fop to rid
ofBrockman allowed the state of Ohio to retry an already confirmed award,
to retaliate and take away the plaintiff employment rights with the complicit
assistance from the fraternal order of Police.

27. On April 23, 2019, the plaintiff filed complaints with the franklin county
common pleas court to began the process to undo an unlawful arbitration
award. The case now stands in the appeal court, 10" district,

COUNT # TWO 42 USC 1983 (VIOLATIONS)
28. All foregoing relevant materials and pertinent information are reiterated
and incorporated herein by reference.
29. Defendants each of them, have taken actions and/or have adopted
policies, customs practices, procedures or usages, fostering, and condoning
( And/or they have failed or refused to adopt or observe appropriate measures
preventing) discriminatory disparate employment treatment of an /or impact
upon Timothy Gales on account of his engagement in his constitutional
protected speech under the first amendment, his rights to be secured from
unreasonable search and seizure of his fourth amendment rights, and his
rights to protect his property under the 14 amendment of the constitution.
The unconstitutional violation were committed by the defendants ( In
retaliation and reprisal of same). All resulting in unconstitutional deprivation
and denials of his rights to free speech, his rights to be free from unreasonble
search and seizure, and his constitutional rights to privacy, as well as his
property rights under the 14" amendment.
30. Defendants:Thomas P. Charles, John Born, Paul Pride, James Hogan, and
Cullen Jackson , unconstitutional and retaliatory acts were committed under
color of law. As co conspirators, Douglas Behringer, Dave Stanton, meet the
court definition of private person acting on the state (Ohio) behalf, therefore,
Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 13 of 18 PAGEID #: 16

they too acted under color of law though private entities. They willing
engaged in a pattern of corruption and was complicit with the state Ohio
defendants under 42USC 1983
31. By reasons of the foregoing, and the Defendants violations of 1983.
Timothy Gales has been damaged in said sum of back pay, overtime,
promotion,and compensatory and punitive damages

COUNT THREE (OHIO CIVIL RIGHTS ACT VIOLATIONS)
32. All foregoing relevant information are reiterated and incorporated herein
by reference.
33. Defendant, State of Ohio was and is an employer within the meaning of
the Ohio Civil Rights Act (OCRA), Chapter 4112, Ohio Revised Code, (RC),
and specifically R.C. 4112 (01 (A) (2) of the OCRA.
34, Defendant Fraternal Order of Police is a organized union employee
organization and as such, are covered within the meaning of the Ohio Civil
Rights Act (OCRA) 4112, (R.C.) specifically, R.C. 4112 (01) (A) (2) of the
OCRA.
35. Defendants State and Fraternal] Order of Police engaged in patterns or
practices of employment and retaliation, all in violation of OCRA 4112. 02
(A) and revised code 4112.02 (1) of the OCRA, and the provision
promulgated under the Ohio Administration Code (OCA) against plaintiff.
36. Defendants actions constitute an ongoing harassment and retaliation
against the plaintiff based on his race and constitutional protections.
37.The discriminatory and, retaliation of plaintiff practices of defendants
fostered and condoned retaliation, harassment, and discriminator in the work
place.
38. Thomas P., Charles was a duly appointed Director of Public Safety, and
owed Timothy Gales the duty to refrain from his retaliatory and
discrimination acts.
39. John Born was a duly appointed Director of Public Safety and owed
Timothy Gales the duty to refrain from his retaliatory and discrimination acts.
40. Paul Pride was a duly appointed Superintendent of the Ohio State Patrol,
and owed Timothy Gales the duty to refrain from his retaliatory and
discrimination acts
41. James Hogan, was a duly appointed attorney, and owed Timothy Gales
the duty to refrain from his retaliatory and discrimination acts.
Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 14 of 18 PAGEID #: 17

42. Cathy Brockman was a duly appointed director for the fraternal order of
police and owed Timothy Gales, the duty to protect his rights as a member
and refrain from conspiring with the state to retaliate and discrimination.

41. Gwendolyn Callender a duly appointed attorney with the fraternal order
of police owed Timothy Gales the duty to protect the rights of a member and
refrain from conspiring with the state of Ohio to retaliate and discrimination
of Timothy Gales

42. Douglas Behringer a duly appointed attorney, fraternal order of police
owed Timothy Gales the duty to refrain from conspiring with the state of
Ohio, to retaliate and discrimination of Timothy Gales.

43. Cullen Jackson duly appointed member of the office of collective
bargaining, owed Timothy Gales, the duty to refrain from retalaition and
discrimination by conspiring with his sister agency (State DPS) to harm
Plaintiff Timothy Gales

44. David Stanton, a duly appointed arbitrator owed Timothy Gales the duty
of a neutral arbitrator free from bias and discrimination, and further the duty
to not conspire and assist the defendants, state (Ohio), and, union, (fop) to
retaliate and discriminate against Timothy Gales all which are against the
ethic standards of arbitrators. David Stanton acts were intentional and meant
to inflict severe harm on Timothy Gales.

45. The Plaintiff Timothy Gales was employed with the state of Ohio from
August 19, 1985 until his wrongful termination March 20, 2018

46. Timothy Gales is a black American, and was hired into the department of
public safety investigation unit as an enforcement agent, where he was
assigned in the Columbus office as one of only two blacks at the time of his
unlawful termination and the most senior employee with the division.

47. From time to time from the date of his employment, the state of Ohio,
department of Public Safety continued ina pattern of disparate,
discriminatory, and retaliatory treatment of Timothy Gales. To include
unlawful and fake administrative investigations, harassment of his elderly
mother and family members, traveling to Cleveland to harass and scare them
into thinking Timothy Gales had committed serious criminal offenses,
making contact with, Timothy Gales associate, convincing associates to file
charges or go along with charges with the patrol who possessed no authority
to investigate, perjury at grand jury to falsely indict Timothy Gales, on a theft
charge, which never occurred, nor were their any connections to the state of
Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 15 of 18 PAGEID #: 18

Ohio, unlawfully demoted Timothy Gales, from his supervisor position, then
failed to promote Timothy Gales as made whole order, as favor from one
director to the next continued to unlawfully make false statement to terminate
Timothy Gales. Perjury a second time by filing false motions to court which
clearly were lies, make derogatory remarks that Timothy Gales is a racist to
incite harassment and mistreatment of Timothy Gales.

45. Mr. Gales continually complained about the mistreatment, he continued
to file EEOC complaints on all involved. However the harassment was so
pervasive and unwarranted, the defendants named herein would high five
each other once the harrassing events were over and Timothy Gales
terminated.

46. On the termination which was issued on March 20, 2018, Timothy Gales
was called into the office by Ohio State Patrol Captain Gary Allen. Once
their, Mr. Gales was told to sit down. Gary Allen, advised Timothy Gales that
the prior week he had driven out to Thomas P. Charles Home, He stated he
told Thomas P. Charles about the impending discipline to be tmposed on
Timothy Gales, Gary Allen, further stated he told Thomas Charles that
Timothy Gales had been a model employee upon his return to work. He said
that did not matter, so “NOW”, let me read you the proposed discipline.. You
are being terminated again. This time for untruthfulness about your taxes
wages. He then sent Timothy Gales home. A 33 year employee terminated for
non sense retaliation based of language in an arbitration award that the state
lost. At the time Gary Allen traveled to Thomas P. Charles home, which is
located in Buckeye lake Ohio some 35 miles away from Columbus 1970
West Broad driving a state issued vehicle. Thomas P. Charles was not an
employee of the department or should he had been in the loop of any
disciplinary action taken against Timothy Gales. As Gary Allen has said if an
employee does something negative to a trooper. The patrol will get that
person. Whether the affected trooper is presently employed or retired.
Thomas P. Charles was a retired trooper, appointed as director and he
personally directed his staff to put a job hit out Timothy Gales regardless of
cost.

46. The defendants Ohio Public Safety, Office of Collective Bargaining at the
time of Timothy Gales unlawful termination had no policy on arbitration
award or and procedures for Timothy Gales to follow as they related to an
award.
Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 16 of 18 PAGEID #: 19

47. The defendants state of Ohio Department of Public safety, or the DAS
Office of Collective Bargaining had no policy or procedures for Timothy
Gales to follow as they related to a 2014 award for offset after the afore-
mentioned date

48. The defendants State of Ohio and FOP collectively violated court
confirmed award for Timothy Gales for the sole purpose to retaliate and
discriminate against Timothy Gales.

49. The defendants (State of Ohio, DPS-OCB) and FOP, Conspired together
as a group to use an out dated contract that expire July 1, 2015, (agreement)
and then force Timothy Gales into arbitrating a staged dispute with the losing
defendants so that they could retaliate and discriminate against Timothy
Gales.

50. Defendants state (Ohio), and the Fraternal Order of Police(FOP)
disrespected the will and order of both the common pleas court and the 10%
district court of appeals, by assembling actors, and orchestrating an unlawful
scheme to overturn the decision of the courts which had been docketed and
confirmed in favor of Timothy Gales, the defendants committed the act of
disrespect to the courts for the sole purpose to use a rogue arbitrator to
change the outcome sought by the defendants ( Ohio DPS-OCB) and, (FOP)
51. The conduct, of Thomas P. Charles, John Born, Paul Pride, James Hogan,
Douglas Behringer, David Stanton, egregious and malicious, outrageous, un-
welcomed, unprofessional, and was calculated to cause Timothy Gales
extreme emotional distress.

COUNT IV INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS:
52. All pertinent, materials relevant and pertinent foregoing information are
reiterated.

53. by their actions, the above, Defendants intentionally and maliciously,
with reckless disregard for the onsequences of their actions acted in a manner
which they knew or should have known would cause great emotional distress
suffering to Timothy Gales thus committing the tort of intentional infliction
of emotional distress by extreme and outrageous conduct to the detriment and
loss of Timothy Gales

54. By reason of the foregoingacts of intentional infliction of emotional
distress, Timothy Gales has suffered damages in indetrmined sum to be
proven at trial in terms of loss of mental anguish, humilation, and
dispargement to his reputation, anf general loss of enjoyment of life, all
Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 17 of 18 PAGEID #: 20

HEREFOREwarranting further or generalcompensation (Compensatory
Damages) and punitive or exemplary damages ( Punitive Damages) whichC.
should be awarded by reason of the deliberate, intentional, willful, wanton
mialicious and/or reckless acts anf omissions of all defendants herein.

WHEREFORE, Mr. Timothy Gales demands

A. Trial by jury pursuant to Fed. R. Civ. P.38 and U.S. Const, Amend 7, on all
issues of law.

B Judgement of equitable relief and redress, including declaratory judgments
and preliminary and permanent injunctive relief, both prohibitory and
mandatory,

C As of counts I II and III judgment for Timothy Gales for said sum of back
pay overtime and promotion, plus pre- judgment interest and attorney fees
when he selected one to take over the case along with the payment of expert
witnesses. The selected attorney has the express rights under the Civil Rights
Attorney Fees Award Act of 1976 as amended, 42 USC 1983

D. As of counts III and IV judgment for the plaintiff Timothy Gales against
the state of Ohio, and state actors under color of law John Born, Paul Pride,
James Hogan, Douglas Behringer, Cathy Brockman, Gwen Callender,
Thomas P. Charles and David Stanton.. Plus award to an assigned attorney
reasonable attorney fees on any punitive damages and/or such

E Other relief and redress as is just and equitable under the circumstances

Respectfully submitted
Timothy Gales, Pro Se,
710 Glendower Avenue

Columbus Ohio 43207
614 376 9346
tgales37@gmail.com

CERTIFICATE OF SERVICE
I Timothy Gales affirms that a copy of the lawsuit sent via U.S. Mail This
25" day of January to all defendants at Public Safety 1970 West Broad street,
Columbus Ohio 43223, All defendants at Fraternal Order of Police 222 Town
Street Columbus Ohio 43215, All defendants at the office of Collective
Case: 2:21-cv-00328-MHW-KAJ Doc #: 1-1 Filed: 01/25/21 Page: 18 of 18 PAGEID #: 21

Bargaining 1602 West Broad Street and to David Stanton, Arbitrator, Office
of Collective Bargaining Attn: Dave Stanton. +

Respectfully submitted Qa L [_-
Timothy Gales

710 Glendower Avenue
Columbus, Ohio 43207
